Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening arrangement including two side walls, each having an inward facing side and an outward facing side, and a screen holder arrangement extending between said inward facing sides of said two side walls for use in connecting a first and a second screening element, said screen holder arrangement comprising: a first and a second screen connector, wherein the first screen connector comprises a pivotable element arranged to pivot about an axis, wherein said pivotable element comprises a connection portion arranged to hold one end of said first screening element, and said pivotable element is arrange to pivot between a first position and a second position, respectively, wherein said pivotable element is arrange such that when it is in said second position and said first screening element is connected to said pivotable element, particles larger than a predetermined size are prevented from passing between said first and second screen connectors, and wherein a seal is formed between first and second screen connectors when said pivotable element is in said second position and said first screening element is connected to said pivotable element. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653